SUMMARY ORDER
Petitioner Quei Chen Yang seeks review of the November 4, 2002 decision of the Board of Immigration Appeals (“BIA”) affirming the June 15, 2001 decision of an Immigration Judge (“IJ”) denying Yang’s petition, which sought asylum, withholding of removal, and relief under the United Nations Convention against Torture (“CAT”).
Petitioner claims that the IJ failed to separately analyze and decide her CAT claim, and that the BIA likewise never addressed that claim. In her appeal to the BIA, however, petitioner made no argument relating to the IJ’s treatment of the CAT claim. The entire brief to the BIA was devoted instead to the denial of her claim for asylum and withholding of removal, the sole mention of the CAT being a conclusory assertion (in the Conclusion) that the IJ “erred in denying the respondent’s application[ ] for political asylum, withholding of removal and relief pursuant to the Convention Against Torture.” Petitioner’s failure to exhaust her administrative remedies with respect to the CAT claim precludes this court from considering it. See 8 U.S.C. § 1252(d)(1); Foster v. INS, 376 F.3d 75, 77-78 (2d Cir.2004) (per curiam). We note that even if we had jurisdiction over petitioner’s claim, petitioner has failed to produce evidence showing that it is more likely than not that she would be tortured upon return to China.
We have considered all of petitioner’s claims and find them to be without merit.
For the foregoing reasons, the decision of the Board of Immigration Appeals is hereby AFFIRMED and the petition for review is DENIED.